DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number (US 16/557,883) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3. 	This communication is in response to the Appeal Brief filed on 12/28/2020 in relation to the Notice Appeal filed on 10/29/2020.

4.	Applicant's Arguments (Appeal Brief filed on 12/28/2020) have been fully considered.

5.	The double patenting rejection of Claims 8-21 has been withdrawn. The rejection has been withdrawn in view of the approved Terminal Disclaimer filed on 02/10/2021.

6.       	The rejections of Claims 8-21 under 35 U.S.C. 103 have been withdrawn based on the further search conducted and applicant’s persuasive arguments. Cited references fail to disclose all the features and the combination of features recited in the independent claim.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Mr. Terry Forsythe (Reg. No: 47, 569) on 2/11/2021.

In the Claims:

8. 	(Currently amended) A system, comprising: 
a processor programmed to initiate executable operations comprising: 
identifying a port listening request dynamically generated by an application process hosted in a container; 
responsive to identifying the port listening request dynamically generated by the application process hosted in the container, determining whether the application process hosted in the container is trusted; 
responsive to determining that the application process hosted in the container is trusted, dynamically selecting a first port to be used as an external port for the application process, and communicating a port assignment to a container engine, the port assignment indicating the first port is assigned to the application process; 
mapping the first port to a second port assigned as an internal port for the application process; and 
opening the first port for the application process.

16. 	(Original) The computer program product of claim 15, wherein mapping the first port to the second port enables the application process to listen to the first port by listening to the second port.

17. 	(Currently amended) The computer program product of claim 15, the method further comprising: 
authenticating the port listening request, wherein communicating the port assignment to the container engine for the container further is responsive to authenticating the port listening request.

18. 	(Currently amended) The computer program product of claim 17, wherein a dynamic port manager deployed external to the container receives a permission token representing the authenticated port listening request and performs the dynamically selecting the first port for the application process.

19. 	(Currently amended) The computer program product of claim 17, wherein a dynamic port manager deployed within the container receives a permission token representing the authenticated port listening request and performs the dynamically selecting the first port for the application process.

20. 	(Original) The computer program product of claim 15, wherein communicating the port assignment to the container engine creates a new container-aware port channel for an application, external to the container hosting the application process, to access the application process.

15, the method further comprising: 
detecting the application process is no longer listening to the first port assigned to the application process; and 
responsive to detecting the application process is no longer listening to the first port assigned to the application process, closing the first port.

Allowable Subject Matter
8.	Independent Claims 8 and 15 are allowed based on the further search conducted and applicant’s persuasive arguments. Dependent Claims 9-14 and 16-21 are allowed based on their respective dependence from Claims 8 and 15.  Allowed claims are renumbered to 1-14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-12-2021